—Judgment, Supreme Court, New York County (James Leff, J.), rendered February 8, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant was not deprived of a fair trial by various peripheral background references to police procedures in narcotics investigations, since these references did not imply defendant’s dangerousness or his involvement in uncharged criminal activity (see, People v Garcia, 83 NY2d 817). The court properly denied, without a hearing, defendant’s motion to set aside the verdict alleging juror misconduct, since the jury verdict should not be impeached by alleged statements of the juror in this case, made after the verdict had been returned (see, People v Redd, 164 AD2d 34). We perceive no abuse of discretion in sentencing. We have reviewed defendant’s remaining contentions and find them to be without merit. Concur—Milonas, J. P., Wallach, Nardelli and Tom, JJ.